DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
The claims as amended now require detecting the methylation status of at least five CpG sites. It is noted for the record that Applicants elected without traverse the species cg24704287 and cg05575921. Then cg06126421 was rejoined with the elected CpG sites. In view of the amended claims two additional CpG sites have been rejoined.  They are cg08362785 and cg25983901. 
Claims 1, 3-4, 6, 8-9 and 12-14 and 16-17 are currently pending.
Claims 3 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected subject matter (either a non-elected invention or non-elected combination of species), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 29, 2021.
The claims have been examined to the extent that the claims read on the elected/rejoined CpG sites (cg24704287, cg06126421, cg05575921, cg08362785 and cg25983901). The additionally recited CpG sites have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6, 8, 9, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the methylation status of the claimed CpG sites and risk of mortality. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “comparing, using the device, the methylation status of the at least two CpG sites to reference values for the at least two CpG sites that are stored in a memory unit of the device operatively linked to the analysis unit” (clm 1 step b).  The comparing step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “using the device” and “stored in a memory unit of the device operatively linked to the analysis unit”, nothing in the claim precludes the comparing step from practically being performed in the human mind.  For example, but for the “using the device” and “stored in a memory unit of the device operatively linked to the analysis unit” language, the claim encompasses the user comparing the methylation status of the CpGs to reference values by looking at the methylation status and the reference values side by side. This limitation is a mental process. 
The claims recite a step of “identifying, using the device, the human subject as having an increased risk of mortality” (clm 1 step c).  The identifying step, as drafted, is a process, that under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “using the device”, nothing in the claim precludes the identifying step from practically being performed in the human mind.  For example, but for the “using the device” language, the claim encompasses the user identifying the human subject as having an increased risk of mortality by thinking about the methylation status of the CpGs in the sample from the subject. This limitation is a mental process. 
The claims recite a step of “providing” close monitoring and/or lifestyle recommendations (clm 1 step d).  The broadest reasonable interpretation of the “providing” step is that it may be accomplished by a mental processes. For example, one may “provide” a lifestyle recommendation to a subject by verbally telling the subject should go on a diet, exercise more, stop smoking etc.  
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions, the claims recite a step of “detecting, using an analysis unit of a device, the methylation status of at least two CpG sites in a blood sample” (clm 1 step a).  The claims further recite a device comprising an analysis unit that is operatively linked to memory unit is used to perform the detecting, comparing, and identifying steps. The “detecting” step is not considered to integrate the judicial exception into a practical application because it merely add insignificant extra-solution activity (data gathering) to the judicial exception. Additionally the device is recited at a high level of generality, i.e., as a generic computer processor performing a genetic computer function of processing data.  This genetic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions, the claims recite a step of “detecting, using an analysis unit of a device, the methylation status of at least two CpG sites in a blood sample” (clm 1 step a).  The step of “detecting” does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The detecting step is recited at a high level of generality. Detecting the methylation status of CpG sites in a blood sample merely instructs a scientist to use any detection technique. The claim does not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known.  For example the specification teaches the following:
 [0018] Methods for determining the methylation status of a CpG site are known in the art.
[0034] The device comprises an analysis unit comprising means for determining a methylation status of at least two CpG sites. Typical means and methods for determining a methylation status are known in the art and exemplary means are described elsewhere herein, in particular in the examples.
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known.  For example 
Zhang (Environmental Health Perspectives Vol 124 No 1 Jan 2016) in view of Tai (US 2016/0012201 1/14/2016) teaches that in a population based prospective cohort study in Germany, methylation was quantified in baseline blood DNA of 1000 older adults by the Illumina 450K assays (abstract).  Thus Zhang teaches a method comprising detecting the methylation status of CpG sites in a blood sample of a subject. 
The claims further recite a device comprising an analysis unit that is operatively linked to memory unit is used to perform the detecting, comparing, and identifying steps. As discussed above, this additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component does NOT provide an inventive concept.  
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection made under 35 USC 101. First the Applicants argue that the claims as amended are not directed to a law of nature of a mental process. They argue that the “comparing” step does not involve a law of nature or a mental process.  They argue that the step of “providing close monitoring and/or lifestyle recommendations” cannot be performed in one’s mind. 
These arguments have been fully considered but are not persuasive. The comparing step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “using the device” and “stored in a memory unit of the device operatively linked to the analysis unit”, nothing in the claim precludes the comparing step from practically being performed in the human mind.  The recitation of generic computer components in a step does not preclude that step from reciting an abstract idea. The step of “providing close monitoring and/or lifestyle recommendations” broadly encompass a mental processes. For example, one may “provide” a lifestyle recommendation to a subject by verbally telling the subject they should go on a diet, exercise more, stop smoking etc.  Additionally the “identifying” step recites a natural law (the correlation between the CpG sites and risk of mortality) and an abstract idea. It is maintained that the claims recite judicial exceptions (an abstract idea and a natural law). 
The Applicants further argue that claim 1 as amended encompasses an improvement to increased mortality risk detection technologies. Additionally, the method of amended claim 1 requires performance of a number of activities (i.e., the detecting, comparing, and identifying features of the claimed invention) using a device that has computational (e.g., using the claimed analysis unit) and storage (e.g., using the claimed memory unit) capabilities. Further, claim 1 recites providing close monitoring and/or lifestyle recommendations in case an increased mortality risk is identified. They argue that claim 1 recites additional elements that clearly integrate the alleged abstract idea into a practical application. 
This argument has been fully considered but is not persuasive.  Herein the “technology” used by the claim is detecting methylation status. The claims do not improve the technology of detecting methylation status and do not improve any other technology. The claims do not make the technology of detecting methylation status work better and do not make any other technology work better. Instead, the improvement is an improvement on the judicial exception. Here, the judicial the exception is the relationship between the methylation status of the CpG sites and risk of mortality. This exception does not improve the technology of detecting methylation status or any other technology. Therefore, there is no improvement nor is the exception integrated into a practical application. Additionally the device is recited at a high level of generality, i.e., as a generic computer processor performing a genetic computer function of processing data.  This genetic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Finally the “providing” step itself is a judicial exception and thus cannot be relied upon to show that the claims recite more than a judicial exception. Thus it is maintained that the claims do not recite additional elements that integrate the exception into a practical application of the exception. 
Finally the Applicants argue that the claims as amended include one or more additional features that are not well understood, routine, or conventional.  
This argument has been fully considered but is not persuasive.  In addition to the judicial exceptions, the claims recite a step of “detecting, using an analysis unit of a device, the methylation status of at least two CpG sites in a blood sample” (clm 1 step a).  The step of “detecting” does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions (see teachings in the specification and prior art of Zhang).    The claims further recite a device comprising an analysis unit that is operatively linked to memory unit is used to perform the detecting, comparing, and identifying steps. As discussed above, this additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component does not provide an inventive concept.  judicial exception into a practical application or provide an inventive concept. Using a generic computer to perform generic functions is unquestionably well known, routine, and conventional in the art. 
 
Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8, 9, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 6, 8, 9, 16, and 17 are rejected as being indefinite.  Claim 1 step (a) recites “detecting, using an analysis unit of a device, the methylation status of at least five CpG sites”.  Claim 1 step (b) recites “comparing, using the device, the methylation status of the at least five CpG sites to reference values…wherein the reference values include a first reference value for cg24704287, a second reference value for cg06126421, a third reference value for cg05575921, and a fourth reference value for cg08362785”. These recitations are confusing because the claims refer to 5 CpG sites but only 4 reference values.  Thus it is unclear if there is a reference value for the 5th CpG site or not. Claim 1 step (c) recites “identifying, using the device, the human subject as having an increased risk of mortality when the methylation status of at least five CpG sites in the blood sample from the subject is less than or equal to one or more of the first reference value, the second reference value, the third reference value, and the fourth reference value”. These recitations are confusing because the increased risk is based on the methylation status of the 5 CpG sites but the claims refer to only 4 reference values. Additionally dependent claims 6 and 17 also refer to four reference values rather than five and are rejected for the same reasons. Clarification is required. 
Claims 1, 4, 6, 8, 9, 16, and 17 are rejected as being indefinite.  Claim 1 step (b) recites “comparing, using the device, the methylation status of the at least five CpG sites to reference values for the at least 5 CpG sites…wherein comparing the methylation status of the at least five CpG sites to the reference values includes detecting, using the device, the methylation status of the at least five CpG sites. The “wherein” clause is confusing because it seems to imply that the comparing somehow results in the detection of the methylation status of the CpG sites.  This does not make sense be the methylation status of the CpG sites must be known in order to perform the comparing step.  Further it is noted that step (a) also recites detecting the methylation status of the CpG sites.  Therefore its unclear why the “wherein” clause of step (b) states that the comparing results in the detection of the methylation status of the CpG sites. Clarification is required.  
Claims 1, 4, 6, 8, 9, 16, and 17 are rejected as being indefinite. Claim 1, step (c) requires “identifying, using the device, the human subject as having an increased risk of mortality when the methylation status of the at least 5 CpG sites in the blood sample from the subject is less than or equal to one or more of the first reference value, the second reference value, the third reference value, and the fourth reference value….”. The recitation of “at least 5 CpGs” and “one or more of” in the same step is confusing.  It is unclear if the claim requires identifying the human subject as having an increased risk of mortality when only one of the CpG sites is less than or equal to its reference value or if the claim requires that all 5 CpGs are less than or equal to their reference values.  Clarification is required. 
Claims 1, 4, 6, 8, 9, 16, and 17 are rejected over the recitation of the phrase “providing close monitoring and/or lifestyle recommendations in case an increased mortality risk is identified. The recitation of “in case” is confusing because it appears to leave open the possibility of not detecting an increased mortality risk but claim 1 step c requires identifying the human subject as having an increased risk of mortality. 
Claim 17 recites the limitation “wherein an unfavorable survival probability is determined if a methylation status deviating from the reference is detected for at least five CpG sites”. The phrase “the reference” is rejected because it is not clear if this limitation is reference to a particular reference value since the claims previously refer to a first, second, third, and fourth reference value. Further this limitation is indefinite over the recitation of “deviating”.  Here deviating could mean that the methylation status is greater than or less than the reference value.  Claim 17 is contradicting claim 1 which recites that the methylation status is less than or equal to the reference.  Clarification is requested. 

     
Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	

Claims 1, 4, 6, 8, 9, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method for identifying a human subject with an increased risk of mortality comprising: 
(a) detecting the methylation intensity of five CpG sites in a blood sample from a human subject, wherein the five CpG sites are  cg24704287, cg08362785, cg25983901, cg06126421, and cg05575921; 
(b) comparing the methylation intensity of the five CpG sites to reference intensities for each of the CpG sites, wherein the reference intensity is 0.31 for cg24704287, 0.68 for cg08362785,0.49 for cg25983901,  0.60 for cg06126421, and 0.78 cg05575921; and 
(c) identifying the human subject as having an increased risk of mortality when the methylation intensity in the blood sample from the subject is less than or equal to the reference intensity for one or more of the CpG sites. 
does not reasonably provide enablement for the claims as broadly written. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Scope of the Claims/Nature of the Invention
	The claims are drawn to a method for identifying a human subject with an increased risk of mortality. 
The claims recite a first step of detecting the methylation status of 5 CpG sites in a blood sample of the subject.  The five CpG sites are cg24704287, cg08362785, cg25983901, cg06126421, and cg05575921.
The claims recite a second step of comparing the methylation status of the five CpG sites to “reference values”. As discussed above in the 112(b) rejections the claim recites a first, second, third, and fourth reference value but not a fifth reference value. The claims do not set forth what the “reference values” are. Claim 6 states that the reference values are an average degree of methylation.  However with respect to claim 1 it’s not clear if the reference values are the average degree of methylation in samples obtained with from healthy subjects that are <25 years old, healthy subjects that are >50 years, subjects with cardiovascular disease, subjects with cancer etc.
The claims recite a third step of identifying the human subject as having an increased risk of mortality when the methylation status of the at least five CpG sites in the blood sample from the subject is less than or equal to one or more of the reference values. As discussed above in the 112 (b) rejections it’s unclear if all five CpGs must be less than or equal to the reference values to be identified as having an increased risk of mortality or if only one of the CpG sites must be less than or equal to the reference values to be identified as having an increased risk of mortality.   Again the claims do not set forth what the “reference values” are. The claims broadly encompasses ANY reference value (i.e., -1, -.75, -.25, .25, .5, .75 etc.).  The reference values for each CpG sites are critical to practicing the claimed invention because if you don’t know what the reference values are for each CpG site then you cannot determine if the methylation status of the CpG sites in the blood sample are less than or equal to the reference values and you cannot determine if the human subject has an increased risk of mortality. 
The claims recite a final step of providing close monitoring and/or lifestyle recommendation in case an increased mortality risk is identified. 
Claims 8, 9, and 16-17 further recite steps where the human subject identified as having an increased risk of mortality it determined to also have an unfavorable survival probability. 
The nature of the invention requires a reliable correlation between the methylation status of cg24704287, cg08362785, cg25983901, cg06126421, and cg05575921 and risk of mortality and survival probability. 
Teachings in the Specification and Examples
 	The specification (paras 0079-0080) teaches that genome-wide DNAm measurements were performed in the baseline blood samples of two subsets of the ESTHER participants. Subset-I (discovery panel) consists of 406 patients who died during follow-up and 548 patients randomly selected irrespective of death status during follow-up. Subset-II (validation panel) consists of 1,000 ESTHER participants who were non-overlapping with the case-cohort samples, among whom 231 deaths were ascertained during follow-up. Replication in an independent cohort was performed in the KORA F4 study.  A random baseline sample consisting of 1,727 participants were selected for methylation analysis, among whom 61 participants died. The specification (para 0083) teaches DNAm in whole blood was quantified using the Infinium HumanMethylation450K BeadChip (Illumina.Inc, San Diego, Calif., USA) in both ESTHER and KORA F4. 
	The specification (para 0092) teaches that the inventors found 58 CpG sites that were associated with all-cause mortality (see Table 4). The specification (para 0096) teaches that ten CpGs  (cg01612140, cg05575921, cg06126421, cg08362785, cg10321156, cg14975410, cg19572487, cg23665802, cg24704287, and cg25983901) were selected by LASSO regression. Preliminary analyses in ESTHER samples showed that ≥ 40% deaths occurred amongst participants with methylation levels in the highest quartile of cg08362785 (hypermethylated among deaths) or in the first quartile of the other 9 CpGs (demethylated among deaths) (FIG. 2a). We therefore used the 4th  quartile value of cg08362785 and 1st quartile values of other 9 CpGs as the cutoff points to define aberrant methylation for each CpG (the exact cutoff points are listed in Table 6). Participants with aberrant methylation at 1 to 10 CpGs had a mortality score of 1 to 10, respectively, and participants without aberrant methylation at any of the 10 CpGs had score of 0. Table 7 shows the associations of score with all-cause mortality. Compared to participants with a score of 0, those who had a score of 1, 2-5, and 5+ had 2-, 3-, and 7-fold risk of dying, controlling for all the potential confounding factors. Analyses restricted to only older participants (≥60 years) yielded essentially the same risk estimates, e.g. HRs (95% CI) were 2.14 (1.02-4.47), 3.38 (1.68-6.80), and 7.44 (3.50-15.84), respectively, for a score of 1, 2-5, and 5+ vs. score=0. Similar patterns of distribution of deceased were also observed in KORA participants (FIG. 2b). Using the cut-off points from the ESTHER cohort defining aberrant methylation of 10 CpGs (Table 6), replicated analyses in the KORA cohort showed consistent patterns and similar risk estimates (Table 7).
State of the Art and the Unpredictability of the Art
While methods of detecting the methylation status of CpG sites are well known in the art, there is a high level of unpredictability when it comes to correlating methylation status of CpG sites with a particular phenotype (such as risk of mortality/unfavorable survival probability).   
In the instant case it is highly unpredictable how to identify a human subject with an increased risk of mortality using the method of claim 1.  The claims state that the human subject is identified as having an increased risk of mortality when the methylation status of the at least five CpG sites in the blood sample from the subject is less than or equal to “reference values”.  However the claims do not set forth what the “reference values” are.  This information is critical to practicing the claimed invention because if you don’t know what the reference values are then you cannot determine if the methylation status of the CpG sites in the blood sample are less than or equal to the reference values and you cannot determine if the human subject has an increased risk of mortality. It is highly unpredictable if a human subject with a methylation status of cg24704287, cg06126421, and cg05575921 that is less than -1, -.75, -.25, .25, .5, .75 etc. would be considered to have an increased risk of mortality as is encompassed by the claims. 
Additionally it is highly unpredictable how to identify a human subject with an unfavorable survival probability.  The claims state that the human subject is identified as having an unfavorable survival probability when methylation status is less than or equal to the “reference value” for the at least five CpG sites.  However the claims do not set forth what the “reference values” are.  This information is critical to practicing the claimed invention because if you don’t know what the reference values are then you cannot determine if the methylation status of the CpG sites in the blood sample are less than or equal to the reference values and you cannot determine if the human subject has an unfavorable survival probability. It is highly unpredictable if a human subject with a methylation status of cg24704287, cg06126421, and cg05575921 that is less than -1, -.75, -.25, .25, .5, .75 etc. would be considered to have an unfavorable survival probability as is encompassed by the claims. 
Quantity of Experimentation: 
Additional experimentation would be required to determine the appropriate reference values for each of cg24704287, cg08362785, cg25983901, cg06126421, and cg05575921.  For example such reference values could be obtained by determining the methylation status of the CpG sites in a large population of people and then following those people over many years to see which people died and which survived.   The results of performing such methodology are highly unpredictable. The specification has provided only an invitation to experiment. The specification does not provide a predictable means for practicing the broadly claimed invention. 
Conclusions:
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed. 

Response To Arguments
8.	In the response the Applicants traversed the rejection under 35 USC 112(a).   The Applicants argue that the specification teaches in paragraphs 0020-0021 that the reference 
relates to a population of subjects which can be evaluated using well known statistical evaluation tools. Therefore the claims are enabled. 
This argument has been fully considered but is not persuasive. The reference values are critical to practicing the claimed invention because if you don’t know what the reference values are then you cannot determine if the methylation status of the CpG sites in the blood sample are less than or equal to the reference values and you cannot determine if the human subject has an increased risk of mortality or an unfavorable survival probability. This rejection can be overcome by specifically defining the reference values in the claim (i.e. the average degree of methylation of cg24704287 in blood samples obtained from control subjects that did not die during follow-up) or by putting the actual reference value for each CpG site in the claim.  
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1, 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Environmental Health Perspectives Vol 124 No 1 Jan 2016) in view of Tai (US 2016/0012201 1/14/2016) and Ford (Preventative Medicine 55 2012 pages 23-27). 
Regarding Claim 1 Zhang teaches that in a population based prospective cohort study in Germany, methylation was quantified in baseline blood DNA of 1000 older adults by the Illumina 450K assays.  It is a property of this microarray that it contains probes for each of cg24704287, cg08362785, cg25983901, cg06126421, and cg05575921. Zhang teaches that 
deaths were recorded during a median follow up of 10.3 years (abstract).  Zhang teaches that a methylation score based on the top two CpGs (cg06126421 and cg05575921) showed the strongest associations with all cause, cardiovascular, and cancer mortality for participants with methylation levels in the lowest quartile at both CpGs (abstract). Zhang teaches CpG methylation levels were divided into quartiles.  Zhang teaches that for cg05575921 the lowest quartile ≤0.77 had the greatest Hazards Ratio and that for cg06126421 the lowest quartile ≤0.60 had the greatest Hazards Ratio (see Table S4). Thus Zhang teaches a method comprising detecting the methylation status of cg24704287, cg08362785, cg25983901, cg06126421, and cg05575921 in a blood sample of the subject, comparing the methylation status of cg06126421 and cg05575921 to reference values (the methylation level of cg06126421 and cg05575921 in the lowest quartile), and identifying a subject as having an increased risk of mortality when the methylation status of cg06126421 and cg05575921  is less than or equal to the reference values (-0.77 for cg05575921 and 0.60 for cg06126421).  
	Zhang does not teach comparing the methylation status of cg24704287, cg08362785, and cg25983901 to reference values (the methylation level of cg24704287, cg08362785, and cg25983901 in the lowest quartile).  However Zhang does teach that they used GenomeStudio to extract DNA methylation signal from the scanned arrays and to calculate methylation intensity of each CpG site on the array (page 68).  Thus Zhang had all of the necessary data to make the comparison for each and every CpG site on the array.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang by comparing the methylation intensity of each and every CpG site on the array to reference values obtained by dividing the methylation level for each CpG site on the array into quartiles.  One of skill in the art would have been motivated to detect and compare additional CpG sites for the benefit of being able to see if there were any other CpG sites not associated with smoking that may be associated with mortality risk.  Note the claims just require detecting the methylation status of 5 CpG sites and comparing 5 CpG sites to reference values.  The claims encompass identifying the human subject as having increased risk of mortality based on only 1 of the claimed CpG sites. 
Zhang does not teach a method wherein the methylation status of the CpG sites is detected using an analysis unit of a device.  Zhang does not teach a method wherein the comparing of the methylation status of the CpG sites to reference values is performed using a device with the reference values stored in a memory unit of the device operatively linked to the analysis unit.  Zhang does not teach a method wherein the human is identified as having an increased risk of mortality using a device. Zhang does not teach a method wherein the human is determined to have an unfavorable survival probability using a device. 
However Tai discloses a system suitable for providing information on lung cancer in a subject includes a computer containing a processor and a memory controlled by the processor, wherein the memory stores a computer program for enabling the computer to carry out a process including the steps of: obtaining an analysis result on methylation status of a CpG site located in a promoter region of at least one gene selected from HOXB4 and ZSCAN31 in a DNA sample derived from a subject; and providing information on lung cancer in the subject based on the resulting analysis result (paras 0072-0075).  As illustrated in Fig 6, the computer system 3 includes an acquisition unit 301, a storage unit 302, a calculation unit 303, a determination unit 304, and an output unit 305. The acquisition unit 301 is communicably connected to the measurement device 2 through a network. The calculation unit 303 and the determination unit 304 are included in a control unit 306. The acquisition unit 301 obtains information from the measurement device 2. The storage unit 302 stores a threshold necessary for determination and a formula for calculating a methylation score. The calculation unit 303 calculates the methylation score from the information obtained at the acquisition unit 301 according to the formula stored in the storage unit 302. The determination unit 304 determines whether or not the methylation score calculated at the calculation unit 303 is lower than the threshold stored at the storage unit 302. The output unit 305 outputs the determination result from the determination unit 304 as information on lung cancer in the subject (e.g., the presence or absence of cancer cells derived from lung cancer in the biological sample collected from the subject) (paras 0085-0086). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang by using the device of Tai to identify a human subject with an increased risk of mortality.  As described by Tai devices for detecting methylation status, comparing the methylation status to stored reference values, and then making a determination based on the comparison were known in the art at the time of the invention.  One of skill in the art would have been motivated to use such a device since computers greatly aid that the analysis of complex data. 
The combined references do not teach a method further comprising providing close monitoring and/or lifestyle recommendations in case an unfavorable survival probability and/or an increased mortality risk is detected.
	However Ford teaches that adults who do not smoke, consume a healthy diet, and engage in sufficient physical activity can substantially reduce their risk for early death (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang and Tai by providing lifestyle recommendation to a subject with unfavorable survival as suggested by Ford.  One of skill in the art would have been motivated to recommend stop smoking, eating healthy, and exercising to a subject with unfavorable survival since Ford teaches that these three lifestyle changes can substantially reduce the risk for early death. 
 Regarding Claim 8 Zhang teaches that Figure S2 depicts the survival experience according to quartiles of methylation intensity.  Zhang teaches that a gradient of lower survival among participants with lower methylation levels was observed for cg06126421 and cg05575921 (page 70, col 1).    
Regarding Claim 9 Zhang teaches that Table S5 shows an association between the methylation score and all-cause mortality.  Both females and males having higher methylation scores are at risk for increased overall mortality. 
Regarding Claim 16, Table 3 shows that having a score of 2 means a higher risk of all-cause mortality in comparison to those with a score of 0 or 1. A score of 2 means that both CpG sites deviate from the reference (page 68, col 3). 
  
12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Environmental Health Perspectives Vol 124 No 1 Jan 2016) in view of Tai (US 2016/0012201 1/14/2016) and Ford (Preventative Medicine 55 2012 pages 23-27) as applied to claim 1 and in further view of Hinoda (US 2012/0034605 Pub 2/9/2012). 
The teachings of Zhang, Tai, and Ford are presented above. 
The combined references do not disclose a method wherein detecting the methylation status of a CpG site is detecting the average degree of methylation of the site from at least 10 cells. 
However Hinoda teaches a method of detecting the methylation status of CpG sites in each of 10 cells from different colorectal cancer cell lines (para 0092, Fig 24). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang, Tai, and Ford by detecting the methylation status in at least 10 cells as suggested by Hinoda.  One of skill in the art would have been motivated to detect the methylation status of a CpG site in at least 10 cells for the benefit of getting a more accurate estimate since as demonstrated by Hinoda different results were obtained from the 10 cells (see Fig 24 where methylation was detected in 9/10 cells for DLD-1 cell line).  Further taking the average of multiple measurements is considered to be routine statistical analysis and the skilled artisan would have been motivated to use a statistical analysis method that was well known and conventional.  

	
Response To Arguments
13.	In the response the Applicants traversed the rejection under 35 USC 103.  The Applicants argue that neither Zhang, Tai, nor Ford teach or suggest identifying a human subject with an increased risk of mortality based on the methylation status of at least five CpG sites. Applicants argue that as shown in Table 7 subjects having at least five CpG sites with methylation status within the parameters of claim 1 were more likely to experience an incidence of mortality. 
	This argument has been fully considered but is not persuasive.  The claims do not actually require identifying a human subject with an increased risk of mortality based on the methylation status of five CpG sites. The claims require detecting 5 CpG sites and comparing the methylation status of 5 CpG sites to reference values. However the identifying occurs when a CpG site is less than or equal to “one or more” reference value.  The claim does not require determining that each of the 5 CpG sites are less than or equal to the reference value. To meet the claimed limitation only one CpG site has to be less than or equal to the reference.  The prior art of Zhang teaches 2 CpG sites that are less than or equal to the reference. Thus the rejection is maintained. 


Improper Markush Group
14. 	Claims 1, 4, 6, 8-9, 16, and 17 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The Markush groupings of at least five CpG sites selected from the list consisting of cg24704287, cg08362785, cg25983901, cg06126421, cg05575921, cg23665802, cg01612140, cg19572487, cg14975410, and cg10321156 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each CpG site has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the CpG sites comprise nucleotides. The fact that the CpG sites comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with survival probability. Accordingly, while the different CpG sites are asserted to have the property of being correlated with survival probability, they do not share a substantial structural similarity essential to this activity.
Further, the recited CpG sites do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited CpG sites possess the common property of being correlated with survival probability.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Response To Arguments
15.	In the response the Applicants traversed the improper Markush group rejection. In the response the Applicants argued that the CpG sites share a common structure (because they are all
CpG sites) and a common use (they are associated with mortality risk). This argument is not persuasive. It is maintained that they do not share a common structure. The structure of a CpG site is the sequence at the CpG site itself and the sequence of the nucleotides surrounding the CpG site. The CpG sites do not share a common structure because they occur in different genes and have different flanking nucleotides. 

Duplicate Claim Warning
16.	Applicant is advised that should claim 8 be found allowable, claim 16 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).


17.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634